Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/16/2022 have been fully considered but they are not persuasive. 
Examiner cites particular pages, columns, paragraphs and/or line numbers in the references as applied to the claims above. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. In order to facilitate compact prosecution, in preparing responses, it is respectfully requested that the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Your cooperation is greatly appreciated to advance the Office goal of compact prosecution and thus reducing application pendency time.

The Applicant on pages 8-9 of the remarks argues that the cited portions of Sabczynski fails to teach the following features: “the generated data file is representative of an actual contour curve and a desired contour curve of the patient’s surface anatomy, the generated data file includes discrete interval values that represent intended changes to the actual contour curve of the patient’s surface anatomy to achieve the desired contour curve of the patient’s surface anatomy”.
	The Examiner’s point of view with respect to arguments above: 
the generated data file is representative of an actual contour curve and a desired contour curve of the patient’s surface anatomy (Sabczynski teaches at [0024] raw data of the patient's surface can initially be captured, e.g. as photos or as surface scans that is equated as the generated data file, and in fig. 2 illustrates the contour curve of the patient’s surface anatomy), 

    PNG
    media_image1.png
    211
    212
    media_image1.png
    Greyscale

the generated data file includes discrete interval values that represent intended changes to the actual contour curve of the patient’s surface anatomy to achieve the desired contour curve of the patient’s surface anatomy,
The Examiner believes Sabczynski teaches at [0092] the changes to the actual contour curve of the patient’s surface anatomy, see fig. 5 #519 is the result after applying the changes at step 513 and at step 520 selects the desired contour curve of the patient’s surface anatomy. 
At [0092] discloses the intended changes are aligned with landmarks on the patient’s surface anatomy, e.g., the parameters are the size of the areola, distance between current and future nipple position, angles between resection lines, lengths of resection lines and depth of resection. The skilled person may also make use of other parameters which he finds appropriate for the specific case. Further, if the surgeon is comfortable with the resulting surgical plan 519, it can be visualized and stored 521 by visualizing the final surgical plan from different perspectives to the user 522, 524, and by using database 523.
Examiner’s suggestions and comments: a breast of a user contains only curves, usually a landmark for the breast is a nipple and these are highly considered in the plastic surgery procedures for the reconstruction of the breast. Therefore, the applicant may consider amending the claims to represent how more accurate the claimed invention is over the cited prior arts. 
The examiner welcomes an interview.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-10, 12-20 are rejected under 35 U.S.C. 102a2 as being anticipated by Sabczynski et al., US 20160228191 A1, hereinafter Sabczynski.
Claim 2. 
Sabczynski teaches a method, comprising: generating a data file based at least in part on a three-dimensional (3D) surface image of a patient and/or on a 3D model of the patient's surface anatomy (see [0095-0096] discloses the apparatus 700 comprises a calculation unit 701 with means to visualize the planning, comprises means 704 to create a geometrical representation 705 of the patient's surface, and comprises means 702 to project the result of the planning back onto the patient), wherein: the generated data file is representative of an actual contour curve and a desired contour curve of the patient's surface anatomy (see [0087] FIG. 2 schematically shows an example of how the 3D surface rendering with texture mapping may look like at a surface representation of the patient. In the context of the embodiment of FIG. 5, such a surface representation of the patient is used), the generated data file includes discrete interval values that represent intended changes to the actual contour curve of the patient’s surface anatomy to achieve the desired contour curve of the patient’s surface anatomy ((Sabczynski teaches at [0024] raw data of the patient's surface can initially be captured, e.g. as photos or as surface scans that is equated as the generated data file, and in fig. 2 illustrates the contour curve of the patient’s surface anatomy), Sabczynski teaches at [0092] the changes to the actual contour curve of the patient’s surface anatomy, see fig. 5 #519 is the result after applying the changes at step 513 and at step 520 selects the desired contour curve of the patient’s surface anatomy.
At [0092] discloses the intended changes are aligned with landmarks on the patient’s surface anatomy, e.g., the parameters are the size of the areola, distance between current and future nipple position, angles between resection lines, lengths of resection lines and depth of resection. The skilled person may also make use of other parameters which he finds appropriate for the specific case. Further, if the surgeon is comfortable with the resulting surgical plan 519, it can be visualized and stored 521 by visualizing the final surgical plan from different perspectives to the user 522, 524, and by using database 523.

Claim 3. 
Sabczynski teaches the method of claim 2, wherein the intended changes are aligned with the landmarks on the patient’s surface anatomy such that orientation and alignment of the data file with the patient’s surface anatomy can be obtained when the contour curves are projected onto the patient and/or are displayed for viewing and manipulation. [0087] FIG. 2 schematically shows an example of how the 3D surface rendering with texture mapping may look like at a surface representation of the patient. In the context of the embodiment of FIG. 5, such a surface representation of the patient is used. In FIG. 3 the mamilla position and areola size, mid saggital symmetry line, and tumour are shown.

Claim 4. 
Sabczynski teaches the method of claim 2, wherein: generating the data file based at least in part on the 3D surface image of the patient includes analyzing the patient's surface anatomy; and the data file represents an analysis of a surface landmark and/or a plane of the patient’s surface anatomy based on a volumetric and/or symmetry analysis. [0024] 3D surface rendering can be comprised by the present invention. For example, raw data of the patient's surface can initially be captured, e.g. as photos or as surface scans. Based on these raw data, the surface representation by triangulation can be created. Photos retrieved from a camera are used to color the surface representation realistically as texture mapping. This may increase the accuracy of the calculated intervention plan.at [0019] discloses in the exemplary case of breast surgery the size of the areola, the distance between current and future nipple position (the future nipple position can be considered as the second surface landmark) are parameters that can be used to geometrically define a surgical plan in general. 

Claim 5. 
Sabczynski teaches the method of claim 2, wherein the data file includes guides that can be coded, projected, or marked on the patient. [0026] the future skin incision lines may be understood as lines which provide the surgeon with a guidance for the steps of incising the skin of the patient. This allows testing different surgical techniques by drawing the pre-operative planning virtually onto the skin of the patient by drawing and/or projection the different results onto the representation of the skin. For example, such future skin incision lines can be projected onto the patient for verification and illustration purposes.

Claim 6. 
Sabczynski teaches the method of claim 2, wherein the 3D surface image is acquired by 3D photography, laser surface scanning, stereoscopy, or stereophotogrammetry. [0013] the data of the patient's surface, which can be provided for example as data from a surface scanner and/or from an imaging device, are used to calculate the surface representation of the part of the patient's body.

Claim 7 is rejected with similar reasons as set forth in claim 2, above, except claim 7 recited projecting a data file onto a patient and/or displaying the data file, and claim 2 recited generating a data file based at least in part on a three-dimensional (3D) surface image of a patient and/or on a 3D model of the patient's anatomy, and the examiner believes both claims are projecting/generating the data file onto a patient’s anatomy.

Claim 8 is rejected with similar reasons as set forth in claim 3, above. 

Claim 9. 
Sabczynski teaches the method of claim 7, wherein projecting the data file and/or displaying the data file includes: projecting the contour curves onto the patient and/or displaying the contour curves; and obtaining orientation and alignment of the data file with the patient's surface anatomy when the contour curves are projected onto the patient and/or are displayed. [0102] an apparatus is presented which is configured for measuring the position of the pen, and wherein the apparatus is configured for activating the pen when the measured position of the pen matches a line of the adapted surgical intervention plan, the examiner believes the spatial scaling and alignment of the date file with the patient's anatomy can be achieved by position of the pen matches a line of the adapted surgical intervention plan as taught by Sabczynski.

Claim 10. 
Sabczynski teaches the method of claim 7, wherein projecting the data file onto the patient and/or displaying the data file includes adjusting the orientation of the data file to correspond with a viewer's vantage point of the patient. See [0090] discloses that the image shown to the surgeon according to this exemplary embodiment of 506, as well as for the example given in FIG. 2, the imaging may be such that the surgeon can vary the angle of perspective and the distance to the shown object. The depiction given in 506 is used to illustrate the difference between photos and 3D models with texture mapping.

Claim 12 is rejected with similar reasons as set forth in claim 2, above. 

Claim 13. 
Sabczynski teaches the system of claim 12, further comprising a camera configured to acquire the 3D surface image of the patient. [0024] 3D surface rendering can be comprised raw data of the patient's surface can initially be captured, e.g. as photos or as surface scans. Based on these raw data, the surface representation by triangulation can be created. Photos retrieved from a camera are used to color the surface representation realistically, which is understood in the context of the present invention as texture mapping. This may increase the accuracy of the calculated intervention plan.

Claim 14. 
Sabczynski teaches the system of claim 13, wherein the camera is configured to acquire the 3D surface image of the patient via 3D photography, laser surface scanning, stereoscopy, and/or stereophotogrammetry. [0013] the data of the patient's surface, which can be provided for example as data from a surface scanner and/or from an imaging device, are used to calculate the surface representation of the part of the patient's body.

Claim 15. 
Sabczynski teaches the system of claim 12, further comprising a digital processor configured to process, at least in part, the 3D surface image of the patient and/or the 3D model of the patient's surface anatomy to generate, at least in part, the data file. See fig. 2.

Claim 16. 
Sabczynski teaches the system of claim 12, wherein: the data file is generated based at least in part on analysis of the patient's surface anatomy; and the analysis of the patient's surface anatomy includes a measurement of a first surface landmark and/or of a first plane, a measurement of a distance between second surface landmarks and/or of a distance between second planes, a volumetric measurement, and/or symmetry analysis. [0024] 3D surface rendering can be comprised by the present invention. For example, raw data of the patient's surface can initially be captured, e.g. as photos or as surface scans. Based on these raw data, the surface representation by triangulation can be created. Photos retrieved from a camera are used to color the surface representation realistically as texture mapping. This may increase the accuracy of the calculated intervention plan.at [0019] discloses in the exemplary case of breast surgery the size of the areola, the distance between current and future nipple position (the future nipple position can be considered as the second surface landmark) are parameters that can be used to geometrically define a surgical plan in general.

Claim 17 is rejected with similar reasons as set forth in claim 2, above, except claim 17 recited …. One device configured to project a data file onto a patient and/or displaying the data file, and claim 2 recited generating a data file based at least in part on a three-dimensional (3D) surface image of a patient and/or on a 3D model of the patient's anatomy, and the examiner believes both claims are projecting/generating the data file onto a patient’s anatomy by at least one device. 

Claim 18 is rejected with similar reasons as set forth in claim 3, above.

Claim 19. 
Sabczynski teaches the system of claim 17, wherein the at least one device is further configured to, when projecting the data file onto the patient and/or displaying the data file, adjust an orientation of the data file with the patient’s surface anatomy to correspond with a viewer's vantage point of the patient. See [0090] discloses that the image shown to the surgeon according to this exemplary embodiment of 506, as well as for the example given in FIG. 2, the imaging may be such that the surgeon can vary the angle of perspective and the distance to the shown object. The depiction given in 506 is used to illustrate the difference between photos and 3D models with texture mapping.

Claim 20. 
Sabczynski teaches the system of claim 17, wherein: the system further comprises an infrared emitter and/or an infrared camera; and/or the at least one device includes a head-mounted device. [0094] FIG. 6 shows a surface scanner 600 comprising a projector 601, which projects structured infrared (IR) light onto the scene and is an apparatus according to the present invention. It may be used in combination with the apparatus described in the context of FIGS. 1, 5, and 8, but may also be used independently thereof. The light of projector 601 which reflected back is then detected by the IR camera 602. By triangulation, the surface scene is calculated. Simultaneously, the RGB camera 603 operating in the visible light spectrum captures the surface colors of the patient's skin. If texture mapping is used, a complete 3D scene can be rendered. This example of a surface scanner is non-limiting and may be used in various different embodiments of the present invention as disclosed herein. Also see [0101].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sabczynski, and further in view of Reiter et al., US 2014/0336461 A1, hereinafter Reiter.
Claim 11. 
Sabczynski does not teach the method of claim 7, wherein: projecting the data file onto the patient and/or displaying the data file includes projecting the data file and/or displaying the data file using a screen or a 3D viewer; and the 3D viewer includes a wall-mounted screen, a moveable tower screen, or wearable gear. 
However, Reiter teaches in FIG. 8 depicts another representative screen capture of the 3D viewer.
Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Reiter into teachings of Sabczynski in order to provide real-time, dynamic 3D visual information of the surgical environment, this capability allows registration of pre- and intra-operative imaging, online metric measurements of tissue, and improved navigation and safety within the surgical field.

Claim 21 is rejected with similar reasons as set forth in claim 11, above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVID A AMINI/P.E., D.Sc., Art Unit 2613